           Case 6:21-cv-00119-ADA Document 15 Filed 07/26/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION




    BCS SOFTWARE, LLC,

                Plaintiff                           Case No. 6:21-cv-00119-ADA


                v.                                  JURY TRIAL DEMANDED


   RACKSPACE US, INC.

                Defendant




                     UNOPPOSED MOTION TO STAY ALL DEADLINES
                                 AND NOTICE OF SETTLEMENT

         Plaintiff BCS Software, LLC (“Plaintiff” or “BCS”) and Defendant Rackspace

   US, Inc. file this Unopposed Motion to Stay All Deadlines and Notice of Settlement

   and respectfully move this Court to stay all unreached deadlines in the Scheduling

   Order for thirty (30) days.

         All matters in controversy between Plaintiff and Defendant have been

   settled, in principle, and the parties respectfully request that the Court stay all

   unreached deadlines in the Scheduling Order for thirty (30) days so that

   appropriate dismissal papers may be submitted.

         Counsel for Plaintiff has conferred with counsel for Defendant, and

   Defendant is unopposed to this motion.



                                                                                     1
UNOPPOSED MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT
             Case 6:21-cv-00119-ADA Document 15 Filed 07/26/21 Page 2 of 2




     Dated: July 26, 2021                     /s/ Thomas G. Fasone III

                                             Thomas G. Fasone III
                                             Texas Bar No. 00785382
                                             tfasone@ghiplaw.com
                                             Inventors First Law Group, PLLC
                                             2355 Thomas Ave, No. 2010
                                             Dallas, Texas 75201
                                             Telephone: (214) 402-5101


                                             Raymond W. Mort, III
                                             Texas Bar No. 00791308
                                             raymort@austinlaw.com
                                             THE MORT LAW FIRM, PLLC
                                             100 Congress Ave, Suite 2000
                                             Austin, Texas 78701
                                             Tel/Fax: (512) 865-7950

                                             COUNSEL FOR
                                             BCS SOFTWARE, LLC




                                                                               2
UNOPPOSED MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT
